Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney James Love on 03/10/2021.
Amended Claim
Claim 1. (Currently Amended)  An uninterruptible power supply device for supplying DC power to a load, comprising: 
a DC bus connected to the load; 
a converter connected between an AC power supply and the DC bus; 
a diode rectifier connected between the AC power supply and the DC bus, in parallel to the converter; 
a DC/DC converter configured to perform DC voltage conversion between the DC bus and a power storage device for storing DC power; 
a first switch electrically connected between the converter and the DC bus; 
a second switch electrically connected between the diode rectifier and the DC bus; 




a control device configured to control the converter, the DC/DC converter, and the first and second switches, 
the control device being configured to
	when the load is performing a power running operation, turn on the second switch to supply DC power from the diode rectifier to the load, turn off the first switch, and control the converter to suppress a harmonic current contained in an AC current flowing from the AC power supply to the diode rectifier, and 
	when the load is performing a regenerative operation, turn off the second switch, turn on the first switch, and control the converter to convert regenerative power generated by the load into AC power,
wherein the uninterruptible power supply device further comprises:
a voltage detector configured to detect a voltage of the DC bus, wherein the control device is configured to determine, based on a detection value of the voltage detector, whether the load is performing the power running operation or the regenerative operation and wherein the control device includes: 
a first controller configured to generate a first control signal for outputting a compensation current from the converter, the compensation current having a phase opposite to that of the harmonic current, 
a second controller configured to generate a second control signal for matching the voltage of the DC bus to a reference voltage, and 
a third controller configured to turn on/off the first and second switches, and to switch between the first and second control signals and output selectively one of the first and second control signals to the converter, based on a result of determining whether the load is performing the power running operation or the regenerative operation.
Allowable Subject Matter
Claims 1, 2, 4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Chen et al., Gaksch, Ohnishi et al., Hara et al., Naden et al., Frey, Rizet et al., Ghosh et al., Yoshida et al. and Wang et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - An uninterruptible power supply device for supplying DC power to a load, comprising: 
a voltage detector configured to detect a voltage of the DC bus, wherein the control device is configured to determine, based on a detection value of the voltage detector, 
a first controller configured to generate a first control signal for outputting a compensation current from the converter, the compensation current having a phase opposite to that of the harmonic current, 
a second controller configured to generate a second control signal for matching a voltage of the DC bus to a reference voltage, and 
a third controller configured to turn on/off the first and second switches, and 
to switch between the first and second control signals and output selectively one of the first and second control signals to the converter, 
based on a result of determining whether the load is performing the power running operation or the regenerative operation.
Part of Claim 13 - An uninterruptible power supply device for supplying DC power to a load, comprising: 
wherein the control device is configured to determine, based on a detection value of the voltage detector, whether the load is performing the power running operation or the regenerative operation and wherein the control device includes: 
a first controller configured to generate a first control signal for outputting a compensation current from the converter, 
the compensation current having a phase opposite to that of the harmonic current, 
a second controller configured to generate a second control signal for matching the voltage of the DC bus to a reference voltage, and 

based on a result of determining whether the load is performing the power running operation or the regenerative operation.
Part of Claim 14 - An uninterruptible power supply device for supplying DC power to a load, comprising: 
a diode rectifier connected between the AC power supply and the DC bus, in parallel to the converter; 
a control device configured to control the converter, the DC/DC converter, and the first and second switches, 
the control device being configured to when the load is performing power running operation, 
turn on the second switch to supply DC power from the diode rectifier to the load, 
turn off the first switch, and 
control the converter to suppress a harmonic current contained in an AC current flowing from the AC power supply to the diode rectifier, and 
when the load is performing regenerative operation, 
turn off the second switch, 
turn on the first switch, and 
control the converter to convert regenerative power generated by the load into AC power, 

a mechanical switch connected in parallel to the semiconductor switch. .
Part of Claim 15 - An uninterruptible power supply device for supplying DC power to a load, comprising: 
a second switch electrically connected between the diode rectifier and the DC bus; and a control device configured to control the converter, the DC/DC converter, and 
the first and second switches, 
the control device being configured to when the load is performing power running operation, 
turn on the second switch to supply DC power from the diode rectifier to the load, 
turn off the first switch, and 
control the converter to suppress a harmonic current contained in an AC current flowing from the AC power supply to the diode rectifier, and 
when the load is performing regenerative operation,
turn off the second switch, 
turn on the first switch, and 
control the converter to convert regenerative power generated by the load into AC power, 
wherein the first switch is a mechanical switch.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - An uninterruptible power supply device for supplying DC power to a load, comprising: 
a DC bus connected to the load; 
a converter connected between an AC power supply and the DC bus; 
a diode rectifier connected between the AC power supply and the DC bus, in parallel to the converter; 
a DC/DC converter configured to perform DC voltage conversion between the DC bus and a power storage device for storing DC power; 
a first switch electrically connected between the converter and the DC bus; 
a second switch electrically connected between the diode rectifier and the DC bus; 
and 
a control device configured to control the converter, the DC/DC converter, and the first and second switches, 
the control device being configured to
when the load is performing a power running operation, turn on the second switch to supply DC power from the diode rectifier to the load, turn off the first switch, and 
control the converter to suppress a harmonic current contained in an AC current flowing from the AC power supply to the diode rectifier, and 
when the load is performing a regenerative operation, turn off the second switch, turn on the first switch, and 
control the converter to convert regenerative power generated by the load into AC power,
wherein the uninterruptible power supply device further comprises:
a voltage detector configured to detect a voltage of the DC bus, 

a first controller configured to generate a first control signal for outputting a compensation current from the converter, 
the compensation current having a phase opposite to that of the harmonic current, 
a second controller configured to generate a second control signal for matching the voltage of the DC bus to a reference voltage, and 
a third controller configured to turn on/off the first and second switches, and to switch between the first and second control signals and output selectively one of the first and second control signals to the converter, 
based on a result of determining whether the load is performing the power running operation or the regenerative operation.
Claim 13 - An uninterruptible power supply device for supplying DC power to a load, comprising: 
a DC bus connected to the load; 
a converter connected between an AC power supply and the DC bus; 
a diode rectifier connected between the AC power supply and the DC bus, in parallel to the converter; 
a DC/DC converter configured to perform DC voltage conversion between the DC bus and a power storage device for storing DC power; 
a first switch electrically connected between the converter and the DC bus; 

the control device being configured to when the load is performing power running operation, 
turn on the second switch to supply DC power from the diode rectifier to the load, 
turn off the first switch, and 
control the converter to suppress a harmonic current contained in an AC current flowing from the AC power supply to the diode rectifier, and 
when the load is performing regenerative operation, 
turn off the second switch, 
turn on the first switch, and 
control the converter to convert regenerative power generated by the load into AC power, 
wherein the first switch includes a semiconductor switch configured to allow a current to flow from the DC bus to the converter, 
in an ON state, and 
wherein the first switch further includes a mechanical switch connected in parallel to the semiconductor switch.
Claim 14 - An uninterruptible power supply device for supplying DC power to a load, comprising: 
a DC bus connected to the load; 
a converter connected between an AC power supply and the DC bus; 

a DC/DC converter configured to perform DC voltage conversion between the DC bus and a power storage device for storing DC power; 
a first switch electrically connected between the converter and the DC bus; 
a second switch electrically connected between the diode rectifier and the DC bus; and a control device configured to control the converter, the DC/DC converter, and the first and second switches, 
the control device being configured to when the load is performing power running operation, 
turn on the second switch to supply DC power from the diode rectifier to the load, 
turn off the first switch, and 
control the converter to suppress a harmonic current contained in an AC current flowing from the AC power supply to the diode rectifier, and 
when the load is performing regenerative operation, 
turn off the second switch, 
turn on the first switch, and 
control the converter to convert regenerative power generated by the load into AC power, 
wherein the first switch has a semiconductor switch having two semiconductor elements connected in anti-parallel with each other, and 
a mechanical switch connected in parallel to the semiconductor switch. .
Claim 15 - An uninterruptible power supply device for supplying DC power to a load, comprising: 
a DC bus connected to the load; 
a converter connected between an AC power supply and the DC bus; 
a diode rectifier connected between the AC power supply and the DC bus, in parallel to the converter; 
a DC/DC converter configured to perform DC voltage conversion between the DC bus and a power storage device for storing DC power; 
a first switch electrically connected between the converter and the DC bus; 
a second switch electrically connected between the diode rectifier and the DC bus; and a control device configured to control the converter, the DC/DC converter, and 
the first and second switches, 
the control device being configured to when the load is performing power running operation, 
turn on the second switch to supply DC power from the diode rectifier to the load, 
turn off the first switch, and 
control the converter to suppress a harmonic current contained in an AC current flowing from the AC power supply to the diode rectifier, and 
when the load is performing regenerative operation,
turn off the second switch, 
turn on the first switch, and 
control the converter to convert regenerative power generated by the load into AC power, 

Allowed Claims
Independent Claims 1, 13, 14 & 15 are allowed along with dependent claims 2, 4, 6-12 & 16-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        


/Nguyen Tran/Primary Examiner, Art Unit 2838